Citation Nr: 1031557	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 30, 
2005, for the grant of service connection for PTSD with 
depressive disorder not otherwise specified.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for post traumatic stress disorder (PTSD) with 
depressive disorder NOS.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for PTSD, mild, and 
depressive disorder, not otherwise specified, and assigned a 10 
percent disability evaluation, effective November 30, 2005, (the 
date the Veteran filed his claim for benefits).

In argument presented to the Board in July 2010, the Veteran's 
representative argued that the Veteran had become unemployed with 
one year prior to his claim for pension and might be entitled to 
retroactive benefits.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On November 30, 2005, the RO received the Veteran's initial 
claim for service connection for PTSD with depressive disorder 
NOS.

2.  Throughout the period since the effective date of service 
connection the Veteran's PTSD with depressive disorder NOS has 
been manifested by occupational and social impairment manifested 
by mild symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to 
November 30, 2005, for a grant of service connection for PTSD 
with depressive disorder NOS, are not met. 38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400, 20.1103 (2009).

2.  The criteria for an initial rating higher than 10 percent for 
PTSD with depressive disorder NOS have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises in part, from disagreement with an initial 
rating following the grant of service connection for PTSD.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and VA examination reports.  The Veteran was 
afforded VA examinations in response to his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Earlier Effective Date

The Veteran contends that the effective date for the award of 
service connection for his psychiatric disability should be March 
26, 2004, the day his pension claim was received.  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2009).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if the 
claim is received within one year of that date.  Otherwise, the 
effective date is the date VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. 
§ 3.400(b)(2).

Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).  A report of examination or 
hospitalization that meets certain criteria will be accepted as 
an informal claim for an increase or to reopen provided the 
report relates to a disability that may establish entitlement. 38 
C.F.R. § 3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the claim. 38 
C.F.R. § 3.157(b)(1) (2009).  Evidence received from a private 
physician or layperson will also be accepted as a claim for an 
increase or to reopen when the evidence is within the competence 
of the physician or layperson and shows the reasonable 
probability of entitlement to benefits.  The date of receipt of 
such evidence will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(2) (2009).

The Veteran contends that the March 2004 claim was actually one 
for service connection for PTSD, or in the alternative, that the 
RO had a duty to consider entitlement to service connection, even 
if the claim was only for pension.

In March 2004, as alleged, the RO received from the Veteran a VA 
Form 21-526 (Veteran's Application for Compensation and Pension).  
In response to instructions to "Tell us what benefit you are 
applying for." The Veteran checked the box next to "pension" 
but did not check the box next to "compensation."  Under 
Question 1a:  "What disability(ies) prevent you from working," 
the Veteran reported S1 joint dysfunction on the left, sacroiliac 
dysfunction, hip and thigh strains, and PTSD.  The Veteran only 
filled out Parts A, C, and D on VA Form 21-526, which is 
specifically for Pension benefits.  In order to apply for 
Compensation benefits for a disability incurred in-service, VA 
Form 21-526 instructs the applicant to fill out Parts A, B, and 
C.  Those portions of the application asked for information 
pertaining to in-service treatment, treatment before, during, or 
since service, and anyone knowing facts pertaining to the injury. 

On VA psychiatric examination in November 2004, the examiner 
noted that the examination was to determine the Veteran's 
eligibility for pension.  The examiner found that the Veteran did 
not meet the criteria for a diagnosis of PTSD, and that an 
adjustment disorder was the correct diagnosis.

In December 2004, and based on the March 2004 application, the RO 
granted the Veteran pension benefits. The RO provided the Veteran 
notice of this decision and his appellate rights with regard to 
the decision, the Veteran did not appeal it to the Board. 

The provisions of 38 C.F.R. § 3.151(a) (2009), provide that "[a] 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may be 
considered a claim for compensation."

VA; however, "is not automatically required to treat every 
compensation claim as also being a pension claim."  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997).  Instead, VA "has to exercise 
discretion under 38 C.F.R. § 3.151(a) in accordance with the 
contents of the application and the evidence in support of it. 
Id. (citing Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the 
operative word "may" in the regulation clearly indicates 
discretion)).

Here, the Veteran completed only the parts of the VA form 
indicating an intent to apply for pension and did not fill out 
the portions pertaining to a claim for compensation. Once his 
pension benefits were secured, subsequently, in November 2005, 
the Veteran then specifically filed a claim of entitlement to 
service connection for PTSD.  The RO granted service connection, 
assigning a 10 percent disability evaluation, effective November 
30, 2005, the date the Veteran's claim for service connection for 
PTSD was received by the RO.

The Veteran's representative has pointed out that a psychiatric 
disability was identified in treatment records dated at least as 
early as 2003.  Treatment records, however, cannot constitute a 
claim for service connection.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Thus, the evidence is against a finding that the March 2004 claim 
was one for service connection, or that the claim for pension 
should have been construed as one for compensation.

In the absence of evidence of a claim for service connection for 
PTSD filed prior to November 30, 2005, the Board concludes that 
the criteria for entitlement to an effective date prior to that 
date for a grant of service connection for a PTSD are not met. 
The preponderance of the evidence is against this claim. The 
benefit-of-the-doubt rule is thus not for application.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 10 percent disability 
evaluation is assigned under for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

When it is not possible to separate the effects of service-
connected and non-service-connected disabilities, such effects 
should be attributed to the service-connected condition. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Finally, it is 
important to recognize that the Veteran may not be entitled to be 
doubly compensated for the same disability. The evaluation of the 
same disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses. 38 C.F.R. § 4.14 (2009); Amberman v. Shinseki, 570 
F.3d 1377 (Fed. Cir. 2009).

Here, since both PTSD and depressive disorder are evaluated under 
the same rating criteria found under 38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders, the symptomatology 
associated with the disorders would be consequently and 
necessarily duplicative and overlapping; hence the disability is 
properly characterized as is noted above, and there is no basis 
for separate evaluations.

Initial Rating 

Background

During individual VA therapy in February 2004, the Veteran 
reported that he was depressed and was experiencing nightmares, 
approximately 2-3 times per month.  He described his sleep and 
appetite as fair.  The examiner noted the Veteran's dress was 
appropriate; however, his hygiene was poor with a "mountain 
man" beard and long hair.  His behavior was appropriate, mood 
was moderately depressed, thought process was linear and thought 
content and speech were unremarkable.  The examiner diagnosed the 
Veteran with chronic PTSD, major depression, recurrent, and 
assigned a GAF of 50.  

In a statement dated in May 2004, a friend who had known the 
Veteran before, during and after service; reported observing the 
Veteran's deterioration after serving at Dong Ha, Vietnam.

At the November 2004 VA examination, the Veteran reported 
depression related to his income, unemployability, and physical 
condition.  He stated he had nightmares about Vietnam on an 
intermittent basis.  When the examiner asked about how Vietnam 
affected him, the Veteran stated the "futility of the whole 
thing" was "depressing and disgusting."  

The examiner noted the Veteran was alert and oriented to person, 
place, and time.  Intellectual and memory functioning were in the 
average range.  Speech was normal in rate and volume, thought 
process was well-organized, and there were no signs of delusions, 
hallucinations, dissociation, mania, or panic attacks.  He had no 
history or intent of a suicide attempt.  The Veteran reported he 
felt no desire to mingle with others and had been withdrawn from 
social and recreational activity.  

The examiner stated the Veteran did not meet the criteria for a 
diagnosis of PTSD.  Rather, he diagnosed adjustment disorder with 
depressed mood and assigned a GAF of 65.  The examiner stated 
that the Veteran's depressed mood was seen as a reaction to 
serious situational stressors and his adjustment disorder with 
depressed mood added to the obstacles of his vocational 
functioning, which had been compromised by his physical problems.

In an April 2006 VA mental health outpatient treatment note, the 
examiner noted the Veteran's hygiene and eye contact were good.  
He was alert and oriented to person, place, time, and situation.  
His speech was normal in rate, rhythm, and volume.  His mood was 
euthymic; affect was mood congruent, full and appropriate.  
Memory, concentration, and recall was intact.  His thought 
process was logical and goal directed.  He denied any auditory or 
visual hallucinations, paranoid, grandiose, religious or other 
thought disorders.  He denied and there was no evidence of 
homicidal or suicidal ideations, plan or intent.  His insight and 
judgment were good.  The examiner diagnosed the Veteran with 
dysthymia, improved, and PTSD, stable, and assigned a GAF of 65.

In June 2006, the Veteran's wife submitted a statement stating 
that the Veteran was a "recluse," did not have or want any 
friends, and did not want to go anywhere or do anything, except 
watch television.  She reported the Veteran had "wild mood 
swings" however, with medication they did not seem to last as 
long.  She also stated that after his open heart surgery, his 
depression increased.

In a July 2006 VA mental health outpatient treatment note, the 
examiner stated that medication had helped the Veteran with 
depression and nightmares.  The Veteran reported that he was no 
longer depressed, and was having a few nightmares, which he 
tolerated.  He was alert and oriented to person, place, time and 
situation.  His speech was normal in rate, rhythm, and volume.  
His mood was euthymic; affect was mood congruent, full and 
appropriate.  Memory, concentration and recall were intact.  

Thought process was logical and goal directed.  He denied any 
auditory or visual hallucinations.  He denied paranoid, 
grandiose, religious or other thought disorders and he denied and 
there was no evidence of homicidal or suicidal ideations, plan or 
intent.  His insight and judgment were good.  The examiner 
diagnosed the Veteran with depression, dysthymia, PTSD, alcohol 
dependence in remission, and assigned a GAF of 70.

In August 2006, the Veteran underwent a VA examination.  He 
reported that he spent his time mostly at home as he did not like 
to be involved with others.  He spent a great deal of time 
reading and using the computer.  He reported that he did not have 
any friends other than the dozen or so people who attend his 
church.  He usually stayed on one side of the house reading 
spiritual materials and his wife stayed on the other side 
watching television.  He stated that if they had their own 
incomes, he did not know if they would be together.  

The Veteran reported that he usually slept "pretty good," with 
problems sometimes going to sleep.  He stated that he did not 
dream about Vietnam all the time, sometimes he would have dreams 
every 2 weeks or a month and a half later.  He did have a 
recurring dream of being up against a sea wall and having to 
assault the position.  

The examiner noted the Veteran's grooming was adequate.  He 
maintained good eye contact and cooperated fully.  He was 
oriented to person, place and time.  His memory for both recent 
and remote events appeared intact.  Speech was of normal rhythm, 
rate, and volume; he was quite talkative and rather articulate.  
Thought processes were logical and sequential.  Verbalization was 
coherent, relevant and goal directed.  Affect was generally broad 
and his mood appeared generally euthymic.  No inappropriate 
behavior was noted.  No delusional beliefs were elicited nor was 
there evidence of hallucinations.  There was no evidence of panic 
disorder.  He denied suicidal and homicidal ideation.  

The examiner summarized the Veteran's symptoms as including 
nightmares, efforts to avoid thoughts about Vietnam, psychogenic 
amnesia, loss of interest, estrangement from others, sleep 
problems, irritability, concentration problems, hypervigilance, 
and exaggerated startle response.  

The examiner diagnosed PTSD, mild, depressive disorder, not 
otherwise specified, alcohol and cannabis dependence in full 
sustained remission, and assigned a GAF of 70.

In an April 2007 VA treatment record, the examiner noted the 
Veteran was much more animated and his mood was very upbeat.  The 
Veteran agreed that his mood had improved and stopping drinking 
had been crucial along with re-involving himself in spirituality.  
The examiner stated the Veteran was initially seen in 2004 and 
diagnosed with mild PTSD, depression, and alcohol abuse.  The 
examiner stated the Veteran's symptomatology had improved and he 
was aware of coping skills should the symptoms exacerbate.  

Analysis

The Veteran was assigned a GAF of 50, indicative of serious 
impairment on one occasion in 2004.  This evaluation, however, 
was provided prior to the effective date of service connection.  
All of the GAF scores since November 2004 have been indicative of 
mild impairment.

The Veteran reported that his marriage was relatively stable, 
with various problems between the Veteran and his spouse over the 
years, to include alcohol abuse.  The Veteran reported that he 
participated in church-related activities and associated with 
people involved in the church.  While the Veteran has had a 
depressed mood at times during the appeal period, he has not been 
found to have most of the symptoms listed as examples for the 30 
percent rating.  For instance, chronic sleep impairment has not 
been shown.  Instead, the Veteran has reported nightmares 
periodically.  The Veteran's memory has consistently been found 
to be intact.  Anxiety, panic attacks, or suspiciousness have not 
been reported during treatment or on examinations.

The Veteran has at times been distant from his wife, but has not 
reported conflicts with her.  He has remained engaged with a 
network of acquaintances at his church and through his computer.  

The Veteran is not working, but the record shows he retired due 
to a work-related injury.

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria for a 
10 percent rating for the entire appellate period.  38 C.F.R. 
§ 4.7; See Fenderson, 12 Vet. App. at 126.  The evidence is 
against the grant of a higher schedular rating.

Extra-Schedular

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2009). The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability. Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step, a determination 
of whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this matter, there are no symptoms that are beyond those 
contemplated by the rating criteria. 38 C.F.R. §§ 4.123, 4.124, 
4.124(a) (2009). Further consideration of an extraschedular 
rating is therefore, not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him. 38 C.F.R. § 
4.16.

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU). Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

The Veteran is in receipt of Social Security Administration 
disability benefits and is not working.  The Veteran reported 
that he was injured in a work related accident and awarded 
workers' compensation benefits.  The record does not suggest, nor 
has the Veteran alleged, that he is unable to work due to his 
service-connected disabilities (PTSD with depressive disorder NOS 
and hemorrhoids). Further consideration of entitlement to a TDIU 
on the basis of the currently service-connected disabilities is 
therefore not warranted.  


ORDER

An effective date prior to November 30, 2005, for a grant of 
service connection for PTSD with depressive disorder NOS, is 
denied.

Entitlement to an initial rating higher than 10 percent for PTSD 
with depressive disorder NOS is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


